         Case 1:19-cr-00871-VSB Document 18
                                         17 Filed 05/06/20
                                                  05/05/20 Page 1 of 1




                                                                May 5, 2020
By ECF
Honorable Vernon S. Broderick
United States District Judge
Southern District of New York                                                     5/6/2020
New York, New York 10007
                                                                         Sentencing is adjourned to June 3, 2020
Re:    United States v. Oneil Anthony Gordon, 19 Cr. 871 (VSB)           at 10:30 a.m.

Hon. Judge Broderick:

      I write to request a two-week adjournment of Mr. Gordon’s May 21, 2020 sentencing. The
Government has no objection to this request. Mr. Gordon is aware that, if granted, this request
would result in a sentence above the 0-6 months recommended by the Sentencing Guidelines in
his case. He nonetheless requests additional time so that he can continue conferring with counsel
prior to his transfer from BOP to ICE custody. Thank you for your consideration.

                                                    Respectfully submitted,
                                                    /s/ Ariel Werner
                                                    Ariel Werner
                                                    Assistant Federal Defender
                                                    212-417-8770

cc:       Micah Fergenson, Assistant United States Attorney
